                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

TARA LEBLANC,

            Plaintiff,

v.                              Case No:   2:19-cv-285-FtM-99MRM

LVNV FUNDING, LLC,

            Defendant.


                          OPINION AND ORDER

     This matter comes before the Court on defendant’s Motion for

More Definite Statement (Doc. #7) filed on May 8, 2019.      Plaintiff

pro se Tara LeBlanc filed a Response (Doc. #9) on June 13, 2019.

For the reasons set forth below, the Motion is granted.

                                  I.

     Plaintiff, proceeding pro se, filed her Complaint in state

court on March 26, 2019, alleging violations of the Fair Credit

Reporting Act, the Fair Debt Collection Practices Act, and Florida

statutes.    (Doc. #3.)   Defendant removed the case to this Court

on May 1, 2019, pursuant to 28 U.S.C. § 1331.       The Complaint is a

handwritten, one-page document titled “Statement of Claim” that

alleges no facts and does not break the claims into counts.

Defendant moves for a more definite statement to require plaintiff

to amend to comply with Fed. R. Civ. P. 8(a).
                                         II.

       Pursuant to Fed. R. Civ. P. 12(e), a party may move for a

more   definite     statement   of   a    pleading      to   which    a   responsive

pleading is allowed but which is so vague or ambiguous that the

party cannot reasonably prepare a response.                    A complaint that

fails to articulate claims with sufficient clarity to allow the

defendant to frame a responsive pleading constitutes a shot gun

pleading.       Byrne v. Nezhat, 261 F.3d 1075, 1128–29 (11th Cir.

2001).     Pleadings of this nature are prohibited by Rule 8(a)(2),

which requires a claim for relief to be “a short and plain

statement of the claim showing that the pleader is entitled to

relief.”     Fed. R. Civ. P. 8(a)(2).               In order to satisfy the

pleading requirements of Fed. R. Civ. P. 8, the complaint must

contain    “more    than   labels    and       conclusions,    and    a    formulaic

recitation of the elements of a cause of action will not do.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation

omitted).       To survive dismissal, the factual allegations must be

“plausible” and “must be enough to raise a right to relief above

the speculative level.”         Id. at 555.        See also Edwards v. Prime

Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).                  This requires “more

than       an       unadorned,           the-defendant-unlawfully-harmed-me

accusation.”        Ashcroft    v.   Iqbal,       556   U.S.   662,       678   (2009)

(citations omitted).




                                     - 2 -
     Here, the Court finds that the state court Complaint is not

sufficiently specific to place defendant on notice of the claims

against it.   Most notably, the Complaint contains no facts.    The

Court will allow plaintiff the opportunity to amend.    Pursuant to

Federal Rule of Civil Procedure 10, the allegations should be set

forth in separate numbered paragraphs, “each limited as far as

practicable to a single set of circumstances.”      Fed. R. Civ. P.

10(b).   Further, each claim “founded on a separate transaction or

occurrence” must be stated in a separate “Count.”    Id.

     For additional resources and assistance, plaintiff may wish

to consult the “Proceeding Without a Lawyer” resources on filing

a pro se complaint that are provided on the Court’s website, at

http://www.flmd.uscourts.gov/pro_se/default.htm.    The website has

tips, answers to frequently-asked questions, and sample forms.

There is also a link that, through a series of questions, may help

Plaintiff generate the amended complaint.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     Defendant’s Motion for More Definite Statement (Doc. #7) is

GRANTED and the Complaint (Doc. #3) is dismissed without prejudice

to filing an Amended Complaint within TWENTY-ONE (21) DAYS of this

Opinion and Order. The failure to file an Amended Complaint will

result in the closure of this case without further notice.




                                 - 3 -
     DONE and ORDERED at Fort Myers, Florida, this __14th__ day of

June, 2019.




Copies:
Plaintiff
Counsel of Record




                              - 4 -
